DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claim 1 is presented for examination. Claim 1 is rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Page 2, lines 18 - 20, page 4, lines 23 - 25, page 5, lines 3 - 7, and page 5, lines 30 - 31 discloses NPLs that was not included in the IDS filed on October 8, 2019. Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification Objection
The disclosure is objected to because of the following informalities: Page 4, line 30 of the disclosure recites “On can therefore see”, but it is recommended that the phrase is amended to recite “One can therefore see”. Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1, line 18 or claimed labeled line 20 on page 22) recites “the quantum circuit model so configured”, but it is recommended that the phrase recites “the quantum circuit model configured”. Appropriate correction is required.

1 is objected to because of the following informalities: Claim 1, lines 20 - 21 or claimed labeled lines 22 - 23 on page 22) recites “adjacent layers LK intended to be successfully traversed by the n qubits”, but it is recommended that the phrase recites “adjacent layers LK to be traversed by the n qubits”, to recite that the n qubits are set up for traversal, instead of reciting that they are merely capable of traversal. Appropriate correction is required.

Examiner’s Note on 101
Based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019), the instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1. The claims do not appear to recite certain methods of organizing human activity, or a mental process. While the claim recites mathematical concepts, including mathematical equations and mathematical relationships, and fails Step 2A (prong 1). However, page 5, lines 19 - 31 through page 6, lines 1 - 8 recites previous methods and page 6 lines 9 - 15 recites the need to improve over the previous methods, with page 6, lines 16 through page 8, lines 1 - 18 repeats the claimed invention to overcome the previous methods, with page 8, lines 17 - 19 recites the improvement using the invention over the previous methods. The improvement of the invention in the specification is reflected in the claims, as the claimed invention is recited in the specification to overcome the shortcomings of the previous methods. The claimed invention reflects the improvement of the invention over the previous methods from the specification, and does not appear to provide 101 issues based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019) and Patent Subject Matter Eligibility in section 2106 of the MPEP. Accordingly, the claim is eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 lacks antecedent basis for “this gate” (claim 1, line 9 - 10 or claim labeled lines 11 - 12 on page 22). 
Suggested language: Amend the phrase to recite “a gate”. While the language in the claim recites “basic quantum gates’, it is unclear if “this gate” is in reference to one of the “basic quantum gates”. 

Claim 1 lacks antecedent basis for “the set” (claim 1, line 9 or claim labeled line 11 on page 22).
Suggested language: Amend the phrase “the set” to recite “a set”.

Claim 1 lacks antecedent basis for “the quantum circuit” (claim 1, line 11 or claim labeled line 13 on page 22; claim 1, line 20 or claim labeled line 22 on page 22; claim 1, lines 37 - 38 or claimed labeled lines 35 - 36 on page 22). While the quantum circuit model is recited in the claim, there is not “quantum circuit” itself previously recited.
Suggested language: Amend the phrase to recite “a quantum circuit”. 

Claim 1 lacks antecedent basis for “comprises the operations of” (claim 1, lines 11 - 12 or claim labeled lines 13 - 14 on page 22; claim 1, line 19 or claimed labeled line 21 on page 22).
Suggested language: Amend the phrase to recite “comprises operations of”.

Claim 1 lacks antecedent basis for “the number n of qubits” (claim 1, line 13 or claimed labeled line 15 on page 22).
Suggested language: Amend the phrase to recite “a number n of qubits”.


Suggested language: Amend the language to recite “d quantum gate models”. 

Claim 1 lacks antecedent basis for “the circuit” (clam 1, line 27 or claimed labeled line 25 on page 22).
Suggested language: Amend the language to recite “a circuit” or “quantum circuit” if this circuit is the same quantum circuit recited earlier in the claim.

Claim 1 lacks antecedent basis for “comprises the repetition” (claim 1, line 35 or claimed labeled line 33 on page 22).
Suggested language: Amend the phrase to recite “comprises repetition”.

Claim 1 lacks antecedent basis for “of the following operations” (Claim 1, line 36 or claimed labeled line 34 on page 22).
Suggested language: Amend the claim to recite “of following operations”.

Claim 1 lacks antecedent basis for “the following sequence” (claim 1, line 42 or claimed labeled line 3 on page 23).
Suggested language: Amend the phrase to recite “a following sequence”.

Claim 1 lacks antecedent basis for “the type of the gate” (Claim 1, line 47 or claimed labeled line 8 on page 23).
Suggested language: Amend the claim to recite “a type of the gate”.

Claim 1 lacks antecedent basis for “the state vector” (claim 1, lines 48 - 49 or claimed labeled lines 9 - 10 on page 23; claim 1, line 58 or claimed labeled line 18 on page 23).
Suggested language: Amend the claim to recite “a state vector”, as this actual state vector represents a different state variable than the state vector in line 43 or claimed labeled line 4).

Claim 1 lacks antecedent basis for “the value” (claim1, line 49 or claimed labeled line 10 on page 23).
Suggested language: Amend the claim to recite “a value”.

Claim 1 lacks antecedent basis for “assigning the following values” (claim 1, line 57 or claimed labeled line 17).
Suggested language: Amend the claim to recite “assigning following values”.

Claim 1 lacks antecedent basis for “the amplitude coefficients” (claim 1, lines 57 - 58 or claimed labeled lines 17 - 18 on page 23).
Suggested language: Amend the claim to recite “amplitude coefficients”.

Claim 1 lacks antecedent basis for “the vector” (claim 1, line 62 or claimed labeled line 21 on page 23 and claim 1, line 68 or claimed labeled line 26 on page 23).
Suggested language: Amend the claim to recite “a vector”, however, if this vector, based on the variables, are the same as the state variables recited above and has 112 issues, if the previous “state variables” represented with the same variables is amended, that should obviate the issues with “the vector”.

Claim 1 lacks antecedent basis for “the set of possible values” (claim 1, line 65 or claimed labeled line 24 on page 23).
Suggested language: Amend the claim to recite “a set of possible values”.

Claim 1 lacks antecedent basis for “the set of possible states” (claim 1, line 72 or claimed labeled line 2 on page 24).
Suggested language: Amend the phrase to recite “a set of possible states”.

Claim 1 lacks antecedent basis for the “vector” (claim1, line 72 or claimed labeled line 2 on page 24).
Suggested language: Amend the phrase to recite “a vector”, as this vector appears to be different than the previous vectors recited in the claim due to the variables.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The prior art of Bocharov et al (WO2014015200 A1) discloses qubit state vectors, single-qubit quantum gate, complex matrix, quantum circuit, with Bocharov et al (WO2017095652 A1) discloses diagonal gates, quantum gates and qubit gate sets, along with Frank et al. (“Space-Efficient Simulation of Quantum Computers”) disclosing calculating possible outputs of quantum gates, qubits, a quantum circuit with a plurality of full state vectors, and a quantum circuit simulator with an algorithm that uses input files, as shown in FIG. 3 and the output file from the simulation performed.
However, none of the references taken either alone or in combination with the prior art of record discloses: 
“a phase of analyzing the quantum circuit model so configured, which comprises the operations of:
dividing the quantum circuit into d adjacent layers Lk intended to be successively traversed by the n qubits taken together, each layer comprising a single quantum gate;
assigning a type to each quantum gate of the circuit, among three predefined types of quantum gates: 
diagonal type gate, for which the transfer matrix is diagonal; 
conventional type gate, for which the transfer matrix is non-diagonal and comprises operators having a value of 0 or 1, with only one operator per row and per column;
dense type gate, which is neither conventional nor diagonal in type;
b) repeating the following sequence, for k=1 to k=d: 
            
                
                    
                        
                            
                                ψ
                            
                            
                                k
                            
                            
                                j
                            
                        
                    
                
            
          of the n qubits entering layer Lk, this vector             
                
                    
                        
                            
                                ψ
                            
                            
                                k
                            
                            
                                j
                            
                        
                    
                
            
          comprising a series of 2” amplitude coefficients             
                
                    
                        a
                    
                    
                        i
                    
                    
                        j
                        ,
                        k
                    
                
            
         
b2) identifying the gate Gk comprised in layer Lk; 
b3) taking into account the type of the gate Gk; 
b4) if the gate Gk is of the diagonal type, assigning to the state vector             
                
                    
                        
                            
                                ψ
                            
                            
                                k
                                +
                                1
                            
                            
                                j
                            
                        
                    
                
            
          of the n qubits exiting layer Lk the value of the state vector             
                
                    
                        
                            
                                ψ
                            
                            
                                k
                            
                            
                                j
                            
                        
                    
                
            
         of the n qubits entering it: 
            
                
                    
                        
                            
                                ψ
                            
                            
                                k
                                +
                                1
                            
                            
                                j
                            
                        
                    
                
                )
                =
                 
                
                    
                        
                            
                                ψ
                            
                            
                                k
                            
                            
                                j
                            
                        
                    
                
            
        
b5) if the gate Gk is of the conventional type:
detecting in its transfer matrix each operator having a value of 1 and determining its row number             
                l
            
         and its column number c (            
                l
            
         and c being integers such that 0 < 1 < 2n, 0 < c < 2n and              
                l
                ≠
                c
            
        );
assigning the following values to the amplitude coefficients             
                
                    
                        a
                    
                    
                        i
                    
                    
                        j
                        ,
                        k
                        +
                        1
                    
                
            
          of the state vector             
                
                    
                        
                            
                                ψ
                            
                            
                                k
                                +
                                1
                            
                            
                                j
                            
                        
                    
                
                )
                 
            
        of the n qubits exiting layer Lk:

            
                
                    
                        a
                    
                    
                        i
                    
                    
                        j
                        ,
                        k
                        +
                        1
                    
                
                =
                 
                
                    
                        a
                    
                    
                        i
                    
                    
                        j
                        ,
                        k
                    
                
            
          for all             
                i
                ≠
                l
            
        
            
                
                    
                        a
                    
                    
                        i
                    
                    
                        j
                        ,
                        k
                        +
                        1
                    
                
                =
                 
                
                    
                        a
                    
                    
                        c
                    
                    
                        j
                        ,
                        k
                    
                
            
        

storing the vector             
                
                    
                        
                            
                                ψ
                            
                            
                                k
                                +
                                1
                            
                            
                                j
                            
                        
                    
                
                )
            
         in a dedicated register of a semiconductor integrated circuit memory; 
b6) if the gate Gk is of the dense type: 
determining the set of possible values of the state vector             
                
                    
                        
                            
                                ψ
                            
                            
                                k
                                +
                                1
                            
                            
                                j
                            
                        
                    
                
                )
            
         of the n qubits exiting layer LK such that:

            
                
                    
                        
                            
                                ψ
                            
                            
                                k
                                +
                                1
                            
                            
                                j
                            
                        
                    
                
                )
                =
                
                    
                        U
                    
                    
                        k
                         
                    
                
                ∙
                 
                
                    
                        
                            
                                ψ
                            
                            
                                k
                            
                            
                                j
                            
                        
                    
                
            
        ) 
in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
March 11, 2022